Exhibit 10.3

 

SECOND AMENDMENT TO MORTGAGE WAREHOUSING CREDIT

AND SECURITY AGREEMENT

 

This SECOND AMENDMENT TO MORTGAGE WAREHOUSING CREDIT AND SECURITY AGREEMENT (the
“Second Amendment”), dated April 15, 2015, is by and between WALKER & DUNLOP,
LLC (the “Borrower”), the various financial institutions and other Persons
parties hereto (the “Lenders”), and TD Bank, N.A., as administrative agent for
itself and the other Lenders (in such capacity, the “Credit Agent”).

 

BACKGROUND

 

A.                                    Pursuant to that certain Mortgage
Warehousing Credit and Security Agreement dated  September 24, 2014, between the
Borrower, the Lenders and the Credit Agent (as the same may be amended,
restated, modified or supplemented from time to time, the “Credit Agreement”),
the Lenders agreed, inter alia, to extend to the Borrower various credit
facilities which, prior to the execution, delivery and effectiveness of this
Second Amendment, were in the the maximum aggregate principal amount of up to
$200,000,000.

 

B.                                     Pursuant to the terms of that certain
First Amendment to Mortgage Warehousing Credit and Security Agreement dated
November 21, 2014 (the “First Amendment”), the Borrower was provided with a
temporary increase, through and including the period ending March 20, 2015, in
the Warehousing Commitment to the amount of  $239,000,000, to which the Credit
Agent and the Lenders agreed, on the terms and subject to the conditions set
forth in the First Amendment.

 

C.                                     The Borrower has requested an increase in
the Warehousing Commitment to the amount of $240,000,000, and also  an amendment
to Section 1.2 of the Credit Agreement providing for a new Warehousing Maturity
Date, to which the Credit Agent and the Lenders are willing to agree, on the
terms and conditions set forth below.

 

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties agree:

 

1.                                      Definitions.  Except as expressly set
forth herein, all capitalized terms used and not defined herein shall have the
respective meanings given to them in the Credit Agreement.

 

2.                                      Amendments to Credit Agreement and
Exhibit M.  (a)  Section 1.2 of the Credit Agreement is deleted in its entirety
and inserted in its place is the following replacement section:

 

1.2                                Expiration of Warehousing Commitment

 

The Warehousing Commitment expires on the earlier of (“Warehousing Maturity
Date”): (a) April 30, 2016, as such date may be extended in writing by Lenders,
in their sole discretion, on which date the Warehousing Commitment will expire
of

 

--------------------------------------------------------------------------------


 

its own term and the Warehousing Advances together with all accrued and unpaid
interest and costs and expenses will become due and payable without the
necessity of Notice or action by Credit Agent or Lenders; and (b) the date the
Warehousing Commitment is terminated and the Warehousing Advances become due and
payable under Section 10.2(a) or 10.2(b).

 

(b)                                  The definition of “Warehousing Commitment
Amount”, as set forth in Section 13.1 to the Credit Agreement, is deleted in its
entirety, and inserted in their place is the following replacement definition:

 

Warehousing Commitment Amount means, for any Lender, at any date, the dollar
amount designated opposite such Lender’s name on Exhibit M as its Warehousing
Commitment Amount, as the same may be amended, or deemed amended, from time to
time in accordance with this Agreement, with the maximum amount of such
Warehousing Commitment Amount being, as of April 15, 2015, $240,000,000.

 

(c)                               Exhibit M to the Credit Agreement is replaced
with the new form of Exhibit M attached to this Second Amendment.

 

3.                                       Representations and Warranties.  The
Borrower represents and warrants to the Credit Agent and each Lender that, as to
the Borrower:

 

(a)                                 Representations.  Each of the
representations and warranties of the Borrower contained in the Credit Agreement
and the other Loan Documents are true, accurate and correct in all material
respects on and as of the date hereof as if made on and as of the date hereof,
except to the extent such representation or warranty was made as of a specific
date;

 

(b)                                 Power and Authority.  (i) the Borrower has
the power and authority under the laws of its jurisdiction of organization and
under its organizational documents to enter into and perform this Second
Amendment and any other documents which the Lenders require the Borrower to
deliver hereunder (this Second Amendment, and any such additional documents
delivered in connection with this Second Amendment, are herein referred to as
the “Amendment Documents”), and (ii) all actions, corporate or otherwise,
necessary or appropriate for the due execution and full performance by the
Borrower of this Second Amendment have been adopted and taken and, upon their
execution, the Credit Agreement, as amended by this Second Amendment, will
constitute the valid and binding obligations of the Borrower enforceable in
accordance with their respective terms (except as may be limited by applicable
insolvency, bankruptcy, moratorium, reorganization, or other similar laws
affecting enforceability of creditors’ rights generally and the availability of
equitable remedies);

 

(c)                                  No Violations of Law or Agreements.  The
making and performance of this Second Amendment will not violate any provisions
of any law or regulation, federal, state, local, or foreign, or the
organizational documents of the Borrower, or result in any breach or violation
of, or constitute a default or require the obtaining of any consent under, any
agreement or instrument by which the Borrower or its property may be bound;

 

2

--------------------------------------------------------------------------------


 

(d)                                 No Default.  No Default or Event of Default
has occurred under the Credit Agreement or any other Loan Document; and

 

(e)                                  No Material Adverse Change.  Since
November 21, 2014, there has been no material adverse change in the business,
operations, assets or financial condition of the Borrower, nor is the Borrower
aware of any state of facts that (with or with Notice or lapse of time, or both)
would or could result in any such material adverse change. All schedules and
reports furnished by, or with respect to, the Borrower to the Credit Agent and
any Lender, including schedules of contingent liabilities and all off balance
sheet transactions, were true, accurate and complete in all respects, and did
not omit any information necessary in order to make any provided information not
misleading in any material respect.

 

4.                                      Conditions to Effectiveness of Second
Amendment.  This Second Amendment shall be effective upon the Credit Agent’s
receipt of the following, each in form and substance reasonably satisfactory to
the Credit Agent and the  Lenders:

 

(a)                                 Second Amendment.  This Second Amendment,
duly executed by the Borrower, the Credit Agent and the Lenders;

 

(b)                                 Second Amended and Restated Promissory
Note.  That certain Second Amended and Restated Promissory Note, dated as of the
date hereof, in the original principal amount of $240,000,000, duly executed by
the Borrower for the benefit of TD Bank, N.A., and

 

(c)                                  Other Documents and Actions.  Such
additional agreements, instruments, documents, writings and actions as the
Credit Agent may reasonably request.

 

5.                                      No Waiver; Ratification.  The execution,
delivery and performance of this Second Amendment shall not operate as a waiver
of any right, power or remedy of the Credit Agent or the Lenders under the
Credit Agreement or any other Loan Document, or constitute a waiver of any
provision thereof.  Except as expressly modified hereby, all terms, conditions
and provisions of the Credit Agreement and the other Loan Documents shall remain
in full force and effect and are hereby ratified and confirmed by the Borrower. 
Nothing contained herein constitutes an agreement or obligation by the Credit
Agent or any Lender to grant any further amendments to any of the Loan
Documents.

 

6.                                      Acknowledgments.  To induce the Credit
Agent and the Lenders to enter into this Second Amendment, the Borrower
acknowledges, agrees, warrants, and represents that:

 

(a)                                 Acknowledgment of Obligations; Collateral;
Waiver of Claims.  (i) all of the Loan Documents are valid and enforceable
against, and all of the terms and conditions of the Loan Documents are binding
on, the Borrower; (ii) the liens and security interests granted to the Credit
Agent by the Borrower pursuant to the Loan Documents are valid, legal and
binding, properly recorded or filed and first priority perfected liens and
security interests; and (iii) the Borrower hereby waives any and all defenses,
set-offs and counterclaims which they it may have or claim to have against the
Credit Agent or any Lender as of the date hereof.

 

3

--------------------------------------------------------------------------------


 

(b)                                 No Waiver of Existing Defaults.  No Default
or Event of Default exists immediately before or immediately after giving effect
to this Second Amendment.  Nothing in this Second Amendment, nor any
communication between the Credit Agent, any Lender, the Borrower or any of their
respective officers, agents, employees or representatives shall be deemed to
constitute a waiver of: (i) any Default or Event of Default arising as a result
of the foregoing representation proving to be false or incorrect in any material
respect; or (ii) any rights or remedies which the Credit Agent or any Lender has
against the Borrower under the Credit Agreement or any other Loan Document
and/or applicable law, with respect to any such Default or Event of Default
arising as a result of the foregoing representation proving to be false or
incorrect in any material respect.

 

7.                                      Binding Effect.  This Second Amendment
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.

 

8.                                      Governing Law.  This Second Amendment
and all rights and obligations of the parties hereunder shall be governed by and
be construed and enforced in accordance with the laws of the State of New York.

 

9.                                      Headings.  The headings of the sections
of this Second Amendment are inserted for convenience only and shall not be
deemed to constitute a part of this Second Amendment.

 

10.                               Counterparts.  This Second Amendment may be
executed in any number of counterparts with the same affect as if all of the
signatures on such counterparts appeared on one document and each counterpart
shall be deemed an original.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
Mortgage Warehousing Credit and Security Agreement to be executed under seal by
their duly authorized officers, all as of the day and year first written above.

 

BORROWER:

WALKER & DUNLOP, LLC, a Delaware limited liability company

 

 

 

 

 

By:

/s/ Stephen P. Theobald

 

 

Name:

Stephen P. Theobald

 

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

Borrower’s Signature Page to
Second Amendment to Mortgage Warehousing Credit and Security Agreement

 

--------------------------------------------------------------------------------


 

 

TD BANK, N. A.

 

as Credit Agent and as a Lender

 

 

 

 

 

By:

/s/ Richard F. Hay

 

 

Name: Richard F. Hay

 

 

Title: Vice President

 

Credit Agent’s and Lender’s Signature Page to
Second Amendment to Mortgage Warehousing Credit and Security Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT M TO AGREEMENT

 

Lenders and Commitments

 

Lender

 

Commitment

 

Commitment
Percentage

 

Address for Notices

 

Address for Advance Requests

TD Bank, N.A.

 

$

240,000,000

 

100

%

TD Bank, N.A.
317 Madison Avenue
2nd Floor
New York, NY 10017

Attn: Richard F. Hay, Vice President

Telephone: (212) 651-2741

email:Richard.Hay@td.com

Facsimile No.: (212) 299-5750

 

TD Bank, N.A.
317 Madison Avenue
2nd Floor
New York, NY 10017

Attn: Richard F. Hay, Vice President

Telephone: (212) 651-2741

email:Richard.Hay@td.com

Facsimile No.: (212) 299-5750

 

Credit Agent’s and Lender’s Signature Page to

Second Amendment to Mortgage Warehousing Credit and Security Agreement

 

--------------------------------------------------------------------------------